Case 6:20-cv-00856-ADA-JCM Document 10 Filed 09/24/20 Page 1of1

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Western District District of Texas

Case Number: 6:20-CV-00856-ADA-
JCM

Plaintiff:
Cub Club Investment, LLC

vs.

Defendant:
Apple, Inc

For:

Barden Todd Patterson
Patterson & Sheridan, Lip
24 Greenway Plaza

Suite 1600

Houston, TX 77046-2472

Received by Lexitas on the 21st day of September, 2020 at 11:36 am to be served on Apple, Inc. Registered
Agent: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, TX 75201.

|, Anthony Collins, being duly sworn, depose and say that on the 21st day of September, 2020 at 2:48 pm, |:

Executed service by hand delivering a true copy of the Summons & Original Complaint For Copyright
Infringement with Exhibits to: Terri Thongsavat , an authorized acceptance agent employed by Registered
Agent CT Corporation System, Inc., who is authorized to accept service of process for Apple, Inc. , at the address
of: 1999 Bryan Street, Suite 900, Dallas, TX 75201, and informed said person of the contents therein, in
compliance with state statutes.

"| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server in
good standing in the judicial circuit in which the process was served. | have personal knowledge of the facts set forth
in this affidavit, and they are true and correct."

 

     
 

Anthony Collins

PSC-357 Expires 12/31/2021
Subscribe d Sworn to before me on the 22nd day of

Septemb¢r¥2020 by the affiant who is personally known Lexitas

4299 San Felipe
Suite 350
Houston, TX 77027
(713) 375-0121

 

Our Job Serial Number: ONT-2020004376
Ref: 337622

   

= “Copyright © 7992-2020 Database Services, Inc, - Process Server's Toolbox V8.1t

UV FANE AH MEA)
